Citation Nr: 1811057	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than dysthymia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to January 1977; January 1991 to June 1991; May 1, 1992 to May 9, 1992; January 1997 to September 1997; and January 2003 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claim on appeal has been characterized by the RO as a claim for service connection for PTSD, and the Veteran has asserted that service connection is warranted for PTSD.  As noted by the undersigned during the March 2017 hearing, consideration has also been given as to whether the claim encompasses other mental health diagnoses.  With respect to dysthymic disorder, the Board notes that the Veteran was previously denied entitlement to service connection for dysthymia in a September 2005 rating decision, based, in part, on a December 2004 VA examination which included a diagnosis of dysthymia.  Therefore, the Board has characterized the current appeal as one for service connection for acquired psychiatric disorders other than dysthymia.  The Board will consider the new diagnoses, including PTSD, as a new and distinct claim not subject to the standards of reopening.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  If the Veteran desires to reopen his previously denied claim for dysthymia, he is advised to file a claim to reopen on a specific form.  38 C.F.R. § 3.155(a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran had military service in the Persian Gulf and VA has conceded that he likely had fear of hostile military or terrorist activity.  See July 2011 rating decision and February 2014 Statement of the Case (SOC).  An April 2017 Vet Center Intake Assessment submitted by the Veteran includes the opinion that he has PTSD as a result of his military service; however, the finding that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor must be confirmed by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  

On June 2011 initial VA PTSD examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD and recommended that the Veteran undergo "a full psychological battery, to include MMPI [Minnesota Multiphasic Personality Inventory]."  Once this testing was completed, the examiner was willing to provide an addendum opinion.  Review of the record shows that, although the Veteran underwent PTSD testing in May 2011, the MMPI recommended by the June 2011 VA examiner has not been accomplished.  Therefore, the appeal must be remanded for the Veteran to undergo MMPI testing and to obtain an addendum opinion after such testing is completed.

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completing the above, arrange for the Veteran to undergo "a full psychological battery, to include MMPI" as it was recommended by the 2011 examiner, and return the Veteran's claims file to the June 2011 examiner for an addendum opinion.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently has PTSD (or has had it at any time since the appeal was filed in 2010), and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD had its onset during active service, or is otherwise related to service.  For purposes of the opinion, the clinician should take as fact that VA has conceded the stressor of fear of hostile military or terrorist activity.  If PTSD is diagnosed, the examiner must opine whether it is related to fear of hostile military or terrorist activity.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a separately diagnosed psychiatric disability, other than dysthymia, and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability had its onset during active service, or is otherwise related to service.

In providing the requested opinions, in addition to reviewing the Veteran's claims file, the examiner should consider and discuss as necessary the April 2017 Vet Center Intake Assessment that the Veteran has PTSD as a result of his military service.  A complete rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

If the June 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination (in addition to the psychological testing recommended by the June 2011 examiner) needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If the decision remains unfavorable, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

